PER CURIAM.
The offense is driving while intoxicated; the punishment, 30 days in jail and a fine of $100.
The record does not reflect that a notice of appeal was given and entered of record during the term of court at which conviction was had, as required by Art. 827 Vernon’s Ann.C.C.P.
In the absence thereof, this Court has no jurisdiction to entertain the appeal. The appeal is dismissed.
ON APPELLANT’S MOTION TO REINSTATE APPEAL
BELCHER, Commissioner.
By an affidavit of the County Clerk filed in this Court, the appellant seeks to show that he gave notice of appeal. The clerk’s affidavit recites that the trial court’s docket sheet reflects that the appellant gave notice of appeal in open court on August 26, 1965. This does not meet the requirements of Art. 827, C.C.P., which was in effect at the time, and the notation on the docket sheet is not sufficient to confer jurisdiction on this Court. Morales v. State, 171 Tex.Cr.R. 124, 345 S.W.2d 537; Oatman v. State, Tex.Cr.App., 383 S.W.2d 586.
The motion to reinstate the appeal is overruled.
Opinion approved by the Court.